Russell, J.
The evidence is insufficient to rebut the presumption that the barn was accidentally burned. Further, in the absence of any evidence showing that the prosecutor’s statements in regard to the defendant’s lack of financial credit had been communicated to him, no motive on the defendant’s part to burn the barn is disclosed.

Judgment reversed.

Willingham & Willingham, for plaintiff in error,
cited: Ga. Reports: 57/482; 85/535; 86/357; 93/557; 97/209; 103/430; 109/158, 516; 110/293; 111/139; 117/235; 119/118; 123/278; 125/741; Ga. App. Reports: 2/492; 3/653; 6/105, 776; 7/197.
J. W. Wise, solicitor-general; Persons & Persons, contra.